


110 HR 5154 IH: To condition further increases in the minimum wage

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5154
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To condition further increases in the minimum wage
		  applicable to American Samoa and the Commonwealth of the Northern Mariana
		  Islands on a determination by the Secretary of Labor that such increases will
		  not have an adverse impact on the economies of American Samoa and the
		  Commonwealth of the Northern Mariana Islands.
	
	
		1.Minimum Wage in American
			 Samoa and Commonwealth of the Northern Mariana IslandsTitle VIII of the U.S. Troop Readiness,
			 Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriations Act,
			 2007 is amended—
			(1)in section 8103(b)—
				(A)in paragraph
			 (1)(B), by inserting before the semicolon the following: , if the
			 Secretary of Labor determines, based on the study required under section 8104
			 and in consultation with the Secretary of the Interior and the government of
			 the Commonwealth of the Northern Mariana Islands, that an increase under this
			 subparagraph will not have an adverse impact on the economy of Commonwealth of
			 the Northern Mariana Islands;
				(B)in paragraph
			 (2)(C), by inserting before the period the following: , if the Secretary
			 of Labor determines, based on the study required under section 8104 and in
			 consultation with the Secretary of the Interior and the government of American
			 Samoa, that an increase under this subparagraph will not have an adverse impact
			 on the economy of American Samoa; and
				(C)by adding at the
			 end the following:
					
						The
				Secretary of Labor shall make the determinations required under paragraphs
				(1)(B) and (2)(C) each year at least 60 days before the scheduled increase in
				the minimum wage required under each such subparagraph, and shall publish such
				determinations in the Federal Register.;
				and
				(2)in section
			 8104—
				(A)by inserting
			 and every 2 years thereafter, after enactment of this
			 Act, both places it appears; and
				(B)in subsection (b),
			 by striking study and inserting studies.
				
